MEMORANDUM OPINION
NIX, Presiding Judge:
Plaintiff in error was convicted of the crime of Burglary Second Degree in the District Court of Ottawa County, and sentenced to Three Years in the penitentiary. He appeals to this Court alleging numerous contentions of error. A review of the record and the testimony fails to sustain any of these.
Where a careful reading of the record and a study of the briefs reveal no error that would justify reversal or modification, this Court may affirm said judgment and sentence by summary order, or brief statement, or by opinion as the Court may see fit, as is prescribed by statute. 20 O.S. § 49, 1968.
Therefore, the judgment and sentence is hereby affirmed.
BUSSEY and BRETT, JJ., concur.